The Attorney General of Texas
                                                       December 13,    1984
AA MATTOX
Attorney General


Supreme Court Bullding                l4r. Ed D. Roach                              Opinion No. JM-242
‘. 0. aor 12S4S                       President
 hJllh   lx. 78711. 2548              West Texas State University                   Re: Whether West Texas State
~12f4752SOl
                                       Canyon, Texas   79016                        University may convey certain
Telex 91ols74.13a7
-eImmier     51214750268
                                                                                    land to a hospital district

                                      Dear President   Roach:
714 Jackson.      Suite 700
‘hllrs.  TX. 75202.4506
                                             You advise that,     pursuant to chapter 174. Acts of the Sixty-third
 21417424944
                                      Legislature,     the Icard      of Regents of West Texas State University
                                      conveyed an easemeIbt: to South Randall County Hospital District              on 12
 4824 Albarts     Ave.. Suite   160   acres of land to he used for the construction              of a hospital.       The
 El Piso.   TX.   7SSo527S3           board of regents rltcained the fee title          and coaveyed to the hospital
91Y53334s4                            district    an easemellt: for 50 years or until such time before 50 years
                                      as the hospital     facilities     should be abandoned or neglected,     at which
       Texas. Suite 700
                                      time all right, tit.1.e. and interest       would revert to the state for the
 “ouslon.   TX. 77002-3111            use and benefit      of West Texas State University.         You further    advise
 71312215888                          that, as consideration         for the grant of the easement, the hospital
                                      agreed    to provide       health   care services     to the students      of   the
                                      university,     which enables      the university    to eliminate   the cost of
 806 Broadway. Suits 312
 Lubbock. TX. 7Wl-3479
                                      providing    a health care clinic        on its campus. Realth care services
 8061747-5238                         for students are p;l:ld for under a contract         between the university     and
                                      the hospital out 01: health services         fees paid by the students.
 4309 N. Tenth. Suite S
 McAllm.    TX. 78501-1885
                                             You ask whett:er the Board of Regents of West Texas                   State
 512!682.45(7                         University   may cotlvey the same acreages to the South Randall County
                                      Hospital District   Mth a fee title      that is subject to reversion      to the
                                      state for the use and benefit        of West Texas State University        if the
  2M) Main Plaza. Suite 400
                                      hospital   district   s.baadons or neglects      the hospital  facilities.      We
  5.” Antonio. TX. 782052797
  512l225.44191
                                      conclude that the legislature       has authorized    the board of regents to
                                      convey such a fee! title       to the land in question        to the hospital
                                      district   to be use’i for hospital    purposes.
  An Equal OppOrtunItYI
  Affirmalive Action EmplOYOr                The disposition     of state-owned    land is a matter over which the
                                      legislature    has exclusive      control  and the power of an agency of the
                                      state    to convey state       property    may be exercised   only under the
                                      legislature’s    authorization.       See Lorino V. Crawford Packing Co., 175
S.W.2d 410. 414 (Tex. 1943); Cxey           v. Devghters of the Republic,    156
S.W. 197, 200 (Tex. 1913); Attorney General Opinions JM-149 (1984);
                                      MW-62 (1979);     C-2’)‘? (1964);    V-878 (1949).  The terms of legislative
                                      authorization    for the conveyance of land must be strictly          complied



                                                                       p. 1089
Mr. Ed D. Roach - Page 2         (a-242)

                                                                                           -   .




with.  See State       v.
                        Easlcy,    404 S.W.Zd 296 (Tex. 1966);   Wilson v.
County ofcalhoun,    489 S.W.id, 393 (Tex. Civ. App. - Corpus Christ1
1972, writ ref’d   n.r.e.1;     Attorney  General Opinions J&14,9 (1984);
Mw-62 (1979).    In Conlcy v,-Daughters       of the Republic,   the Texas
Supreme Court said that the legislature

             has in general      ’t!te same rights       and powers in
             respect    to property      as an individual.        It may
             acquire property,     real or personal,     by conveyance,
             will.    or otherwise.     and hold or dispose       of the
             same or apply       it    to   any purpose,     public   or
             private,    as it see13 fit.     The power of the state
             in respect to its property rights is vested in the
             Legislature,      and    the    Legislature     alone   can
             exercise    the power mscessary to the enjoyment and
             protection     of thoss rights,      by the enactment of
             statutes    for that purpose.     . . .’

-Id.   at 200.

       section    1, chapter  174, Acts of the            Sixty-third    Legislature.
clearly    authorizes  the board of regents “to           transfer    and convey” the
land in question       to the hospital    district          “under such terms and
conditions     as may be deemed klvisable   by the        board of regents.      . . .‘I
Acts 1973, 63rd Leg.,      ch. 174, 91, at 396.           Section 2 of chapter 174
provi~des that

                 [i]f   the land described           in Section 1 of this
             Act is transferred             to the South Randall County
             Rospital     District,          the   South    Randall    County
             Hospital     District          shall    have   the    right   to
             construct    a hospital        and related facilities     on the
             land described         in Section       1.   In the event the
             hospital       faciliti~:t3       shall    be    abandoned    or
             neglected,      all     ti1:l.e and interest       in the land
             described     in Scctic~n 1 shall revert to the State
             of Texas for the use and benefit                 of West Texas
             State University.

-Id.   52, at 397.

       You also inquire what. if any, consideration        is necessary for the
 conveyance of the fee title           to the land.    The legislature    did not
 require    a specific      conslderr~tion.     Chapter 174 leaves     tarns    and
 conditions    of the transfer     tc, the discretion  of the board of regents.
 By the conveyance of the property to the public purpose of msintaining
 hospital    facilities,    we belic:ve that the legislature    impliedly   voiced
 its intention       that the conveyance of the property serve as a benefit
 to public welfare.




                                           p.   1090
Mr. Ed D. Roach - Page 3       (m-242)




       The board of regents’ conveyance of an easement to the hospital
district    for hospital   purpt~oes for a term of yearr in return         for an
agreement that the hospita:l district         provide health care services       to
students of the university       ,iuring the period of the easement clearly
constitutes      a conveyance   for   a public     purpose which benefits       the
university     and promotes tht! public welfare.       Presumably, in conveying
the fee title      to the propwty     instead of the current easement for a
term, the parties will substitute        for the present agreemot during the
term of the easement an agr’eement by the hospital          district  to continue
furnishing     health care sexvices     to students    for then duration of the
fee title      as provided    by contract     between the university      and the
hospital    district.    In our opinion.      such a conveyance and agreement
constitute      adequate consideration     for the transfer      in question    and
comply with the legislatiw        authorization    for the conveyance.

                                   SUMMARY

                Acts     1973 of     the    Sixty-third     Legislature,
            chapter 174 at ‘?age 396 authorizes            the Board of
            Regents of West Texas State University             to convey
            certain    land to the South Randall County Hospital
            District    for hospltsl    purposes.     A conveyance of a
            fee title     to the land, subject to reversion to the
            state If the hospital       district    does not maintain a
            hospital,      and a[~ agreement        that   the hospital
            provide health care services            to students     comply
            with      the     legislature’s        authorization       for
            conveyance of the land.




                                                JItl    MATTOX
                                                Attorney General of Texas

 TOMGREEN
 First Assistant   Attorney    Caneral

 DAVID R. RICHARDS
 Executive Assistant Attorney       General

 RICK GILPIN
 Chairman, Opinion    Committ 20

 Prepared by Nancy Sutton
 Assistant Attorney General




                                    p. 1091
Mr. Cd D. Roach - PsP,e 4   (RI-242)




APPROVED:
OPINION COMIITTEE

 Rick Gilpin.   Chairman
 Colin Carl
 Susan Garrison
-Tony Guillory
 Jim Moellfnger
 Jennifer Riggs
 Nancy Sutton




                            p.   1092   r